The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal taken by the defendant from a judgment of the Court of the Fifth District of New Orleans, by which the succession of Wood was condemned to pay to the plaintiff the sum of seven hundred and fourteen dollars with costs, by reason of a sequestration bond in which Wood in his lifetime became the surety of one Sevill.
The bond was taken under the 280th article of the Code of Practice, which provides that the surety shall be responsible that he, the defendant in the suit, shall not send the movables out of the jurisdiction of the court, that he shall not make an improper use of them, and that he will faithfully present them after definitive judgment, in case that he should be decreed to restore the same to the plaintiff. Barker v. Morrison, 4th Ann. 372.
The judgment against Sevill was for a sum of money, with a privilege on the property sequestered. After the institution of the original suit, which was for the settlement of a partnership concern, in which the partnership property had been *278sequestered and delivered to the defendant on his bond, the plaintiff instituted another suit against Sevill, in which he claimed a privilege on Sevill’s interest in said property for the price thereof which remained unpaid. He had judgment with the privilege as prayed for. Under an execution the objects sequestered, consisting of the machinery of a camphine manufactory and its appendages, were sold by the sheriff previous to the judgment being rendered; from which this appeal is taken.
The plaintiff, by seizing and selling under a privilege the property sequestered, necessarily released the surety on the sequestration bond. Code 3030.
The judgment of the district court is therefore reversed, and judgment rendered for the defendant, with costs in both courts.